Citation Nr: 0127562	
Decision Date: 12/20/01    Archive Date: 12/28/01

DOCKET NO.  99-06 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Determination of initial rating for post-traumatic stress 
disorder
(PTSD), initially rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from June 1967 to May 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1999 Rating Decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which granted service connection for 
PTSD and assigned an initial rating of 30 percent, effective 
from January 20, 1998.  In March 1999, the veteran entered 
notice of disagreement with the initial rating assigned this 
decision; the RO issued a statement of the case in March 
1999; and the veteran entered a substantive appeal, on a VA 
Form 9, which was received in March 1999.  A February 2000 
rating decision during the appeal assigned an initial rating 
of 50 percent, effective from May 27, 1999. 


REMAND

A preliminary review of the record reveals that the veteran 
was afforded a VA mental examination in June 1998 in 
connection with his claim for service connection of PTSD.  
The examiner diagnosed the veteran with having psychosocial 
stressors and noted that the veteran was unemployed.  He 
assigned a Global Assessment of Functioning (GAF) Scale score 
of 65.   According to a February 1999 VA medical opinion, 
upon consideration of additional evidence, the examiner 
diagnosed the veteran with PTSD and changed his GAF score to 
61.  According to the Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV) published by the American 
Psychiatric Association, this score indicated that the 
veteran exhibited some mild symptoms or some difficulty in 
social, occupational, or school functioning, but generally 
functioned pretty well.          

A May 1999 private psychiatric evaluation indicated the 
veteran met all five diagnostic criteria of chronic PTSD as 
set forth in the DSM-IV.  The examining psychiatrist 
maintained the veteran's condition would not improve to the 
point where the veteran would be able to return to any kind 
of gainful employment.  An undated statement from clinical 
social worker Joseph Haller and statements dated in October 
1998 and April 1999 from clinical social worker C. Rod 
Mayward indicated the veteran related to them violent 
incidents he experienced in Vietnam.  Based on the foregoing 
and the social workers' personal observations of the veteran, 
they offered opinions that the veteran suffered from PTSD. 

It appears that the VA examiner's evaluation conflicts with 
the private psychiatrist and social workers' evaluations of 
the veteran.  All agree that the veteran has PTSD; however, 
there is disagreement as to the extent to which the PTSD 
impedes gainful employment and social functioning.   
 
In addition, the examinations, medical opinion, and 
statements described above focused on determining whether the 
veteran had PTSD, the occurrence of in-service stressors, and 
linkage between current symptomatology and the claimed in-
service stressors, with a view towards whether the veteran 
was entitled to service connection for PTSD pursuant to the 
DSM-IV.  Moreover, the veteran's last VA examination was 
conducted prior to the February 1999 grant of service 
connection for PTSD.  Thus, the VA examination was geared 
towards the question of whether the veteran had PTSD.  

Another mental examination is necessary in order to ascertain 
the severity of the veteran's service connected PTSD in terms 
of the nomenclature in 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2001).  The veteran contends 
that he should be initially rated at 100 percent rather than 
his current initial rating of 50 percent.  The June 1998 and 
May 1999 examinations are insufficient for the Board to 
evaluate whether there is a basis for a higher initial rating 
or whether the veteran's symptoms are compatible with 
symptoms which can be associated with a 100 percent 
evaluation for PTSD as found in the Schedule for Rating 
Disabilities.  The duty to assist the veteran requires that 
VA provide a mental examination because the "information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim." 66 Fed. Reg. 45631 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(c)(4).  

The Board notes that, for the first time during the current 
appeal, through his representative's November 2001 informal 
hearing presentation, the veteran effectively entered a claim 
for TDIU under 38 C.F.R. § 4.16 (2001).  In October 1995, VA 
received Form 21-4138 from the veteran which indicated that 
he "wish[ed] to apply for an increase in disability due to 
unemployability."  However, a letter dated in November 1995 
requested that the veteran submit evidence (VA Form 21-8940) 
in connection with his claim, and according to a follow-up 
letter dated in February 1996, the veteran did not submit any 
evidence.  Therefore, the RO denied the TDIU claim, which 
became effective in November 1996 upon non-receipt of 
evidence by the veteran.  

The current claim for service connection for PTSD, signed in 
September 1997 and received by VA in January 1998, 
constituted a new claim which did not raise the issue of 
TDIU.  Thus, contrary to the veteran's contentions on appeal, 
a TDIU claim is not "embedded within [the veteran's] notice 
of disagreement."  In a brief received in November 2001, the 
veteran's representative raised a claim for TDIU.  This 
issue, however, has not been adjudicated, developed, or 
certified for appellate review subsequent to the February 
1996 letter denial of TDIU.  The Board may only exercise 
jurisdiction over an issue after an appellant has filed both 
a timely notice of disagreement to a rating decision denying 
the benefit sought, and a timely substantive appeal.  
38 U.S.C.A. § 7105 (West 1991); Roy v. Brown, 5 Vet. App. 554 
(1993).  The Board also finds that the veteran's TDIU claim 
is inextricably intertwined with the appealed issue of 
determination of initial rating issue for PTSD because there 
is a very real potential that the conclusion reached in the 
initial rating claim would have a meaningful impact upon the 
issue of TDIU.  See Hoyer v. Derwinski, 1 Vet. App. 208, 210 
(1991).  Accordingly, the issue of a TDIU is referred to the 
RO for initial adjudication and appropriate action. 

The Board also notes that the November 2001 informal hearing 
presentation refers to an April 12, 2000 letter from the 
Community Mental Health Service in Wakefield, Michigan, that 
states "the 50 percent evaluation the RO had assigned the 
veteran was too low and that he should be considered as 
totally disabled."  This letter is not in the claims file.  
The RO should contact the veteran's representative and obtain 
another copy of this letter.  

In order to give the veteran every consideration with respect 
to the present appeal, it is the Board's opinion that further 
development of the case is necessary.  Accordingly, this case 
is REMANDED to the RO for the following action:

1.  In addition to the development 
requested below, the RO is requested to 
review the entire file and undertake any 
additional development necessary to 
comply with the Veterans Claim Assistance 
Act of 2000.  See          38 U.S.C.A. §§ 
5103, 5103A (West 2001); 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 
3.159). 

2.  The RO should afford the veteran a VA 
psychiatric examination to ascertain the 
severity and manifestations of his PTSD.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is specifically requested to 
assign an Axis V diagnosis (GAF Scale 
score), consistent with the DSM-IV and 
explain what the assigned score 
represents.  The examiner is further 
requested to attempt to quantify the 
degree of social and industrial 
impairment due to the veteran's PTSD in 
terms of the nomenclature in 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2001).  
Additionally, the examiner is requested 
to offer comments and an opinion 
regarding the veteran's impairment due to 
PTSD in his capacity for performing 
substantially gainful employment.  Since 
it is important "that each disability be 
viewed in relation to its history[,]" 38 
C.F.R. § 4.1 (2001), copies of all 
pertinent records in the veteran's claims 
file, or, in the alternative, the claims 
file, must be made available to the 
examiner for review in connection with 
the examination, and the examiner should 
indicate in writing that the claims file 
was reviewed.    

3.  The RO should then review the VA 
examination report to ascertain whether 
the examination is in compliance with the 
Board's examination instructions, and 
whether that examination addresses all 
the schedular criteria provided for an 
initial rating in excess of 50 percent 
for PTSD.  

4.  The RO should contact the veteran's 
representative and obtain another copy of 
an April 12, 2000 letter from the 
Community Mental Health Service in 
Wakefield, Michigan referred to in the 
November 2001 informal hearing 
presentation.

5.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, and in light of 
the additional evidence obtained, the RO 
should readjudicate the claim of 
assignment of initial rating for PTSD 
(initially rated 50 percent disabling) 
and should adjudicate the claim for TDIU.  

6.  If any benefit sought on appeal is 
not granted, the RO should issue a 
Supplemental Statement of the Case with 
regard to that benefit, including all 
applicable law and regulations, and the 
veteran and his representative should be 
provided an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.  

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit an

additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999);  Quarles v. 
Derwinski,  3 Vet. App. 129 (1992).


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




